Exhibit 10.2

SCHEDULE

to the

ISDA MASTER AGREEMENT

dated as of

June 30, 2004 and

Amended and Restated as of August 16, 2005

between

J. ARON & COMPANY,

a general partnership organized under the laws of the State of New York

(“J. Aron”),

and

BELDEN & BLAKE CORPORATION, a corporation organized under the laws of the State
of Ohio (as
successor to Capital C Ohio, Inc.),

(“Belden & Blake”).

Part 1. Termination Provisions.



  (a)   “Specified Entity”



  (i)   means, in relation to J. Aron, not applicable; and



  (ii)   means, in relation to Belden & Blake, not applicable



  (b)   “Specified Transaction” will have the meaning specified in Section 14 of
the Agreement and will also include any transaction that is or includes a
forward, swap, future or option on or involving any commodity (including, but
not limited to, natural gas and oil).



  (c)   The “Cross Default” provisions of Section 5(a)(vi) will apply to J. Aron
and any Credit Support Provider of J. Aron and to Belden & Blake and any Credit
Support Provider of Belden & Blake, provided that (i) the phrase “or becoming
capable at such time of being declared” shall be deleted from clause (1) of such
Section 5(a)(vi) so that only Specified Indebtedness that has actually been
accelerated triggers this Event of Default; and (ii) the following language
shall be added to the end thereof: “Notwithstanding the foregoing, the default
shall not constitute an Event of Default if (i) the default was caused solely by
error or omission of an administrative or operational nature; and (ii) with
respect to a default under subsection (2) hereof, funds were available to enable
the party to make the payment when due, and the payment is made within two Local
Business Days of such party’s receipt of written notice of its failure to pay.”

“Specified Indebtedness” will have the meaning specified in Section 14 of the
Agreement.



  (d)   “Threshold Amount” means in relation to J. Aron, US$50,000,000 (or its
equivalent in another currency) and in relation to Belden & Blake, US$10,000,000
(or its equivalent in another currency).



  (e)   For the period from the date of this Amended and Restated Schedule to
and including April 30, 2009 (but not thereafter) the “Credit Event Upon Merger”
provisions of Section 5(b)(iv) will apply to J. Aron and will apply to Belden &
Blake. Also, Section 5(b)(iv) is amended in its entirety to read as follows:

(iv) Credit Event Upon Merger. If “Credit Event Upon Merger” is specified in the
Schedule as applying to the party, such party (“X”), any Credit Support Provider
of X (other than a subsidiary of Belden & Blake) or any applicable Specified
Entity of X (A) consolidates or amalgamates with, or merges with or into,
another entity, (B) transfers all or a substantial portion of its assets (it
being understood that for this purpose “a substantial portion” means assets
having an aggregate value of 40% or more of the total consolidated assets of
Belden & Blake) to, another entity, (C) reorganizes, incorporates, or
reconstitutes into or as, another entity, (D) effectuates a recapitalization,
liquidating dividend, leveraged buy-out, other similarly highly-leveraged
transaction, (E) redeems any indebtedness (other than, in the case of Belden &
Blake, its 8.75% Senior Secured Notes due 2012), or (F) purchases any of its
equity, and in each case such action does not constitute an event described in
Section 5(a)(viii) but the creditworthiness of the resulting, surviving or
transferee entity is materially weaker than that of X, such Credit Support
Provider or such Specified Entity, as the case may be, immediately prior to such
action (and, in such event, X or its successor or transferee, as appropriate,
will be the Affected Party).



  (f)   The “Automatic Early Termination” provision of Section 6(a) will not
apply to J. Aron or to Belden & Blake.



  (g)   Payments on Early Termination. For the purpose of Section 6(e):



  (i)   Market Quotation will apply.(ii) The Second Method will apply.



  (h)   “Termination Currency” means United States Dollars.



  (i)   Section 5(a): A default under any Additional Event of Default with
respect to Belden & Blake or under Part 5 (l) or (m) of this Schedule shall
constitute an Event of Default under Section 5(a)(ii) in respect of which there
shall be no cure period.



  (j)   Additional Events of Default with respect to Belden & Blake. Section
5(a) is hereby amended by including the following as clause (ix) and upon the
occurrence of one or more of the events or circumstance set forth in such clause
(ix) an Event of Default shall have occurred with respect to Belden & Blake as
Defaulting Party:

“(ix) Additional Events of Default With Respect to Belden & Blake:



  (a)   At any time on or before April 30, 2009 a Change of Control shall occur
without J. Aron’s prior written consent (which consent shall not be unreasonably
withheld or delayed).



  (b)   Belden & Blake or any of its Restricted Subsidiaries, directly or
indirectly, creates, incurs, assumes or guaranties, or otherwise becomes or
remains, directly or indirectly, liable for or in respect of any Indebtedness
that benefits from a first priority Lien on any of the assets of Belden & Blake
or any of its Restricted Subsidiaries, other than Permitted First Priority
Secured Indebtedness.



  (c)   Belden & Blake or any of its Restricted Subsidiaries, directly or
indirectly, creates, incurs, assumes or guaranties, or otherwise becomes or
remains, directly or indirectly, liable for or in respect of any Indebtedness
that benefits from a second priority Lien on any of the assets of Belden & Blake
or any of its Restricted Subsidiaries, other than Permitted Second Priority
Secured Indebtedness.



  (d)   There shall be a material change in the standards for redetermination of
the Borrowing Base (as defined in the Borrowing Base Facility) from those
generally used by the Lenders under the Borrowing Base Facility as reflected by
the standards in effect on the initial closing date thereof (the “Closing Date
Standards”), the effect of which is to increase the Borrowing Base to an amount
above that which would otherwise be calculated if such Closing Date Standards
had been applied.



  (e)   Belden & Blake shall pay any principal or interest on the Parent
Indebtedness, or make any dividend or distribution or otherwise repurchase or
redeem any Parent Equity, in each case except as permitted under the terms of
the Borrowing Base Facility in the form entered into as of the date of its
execution and without regard to any subsequent waiver, amendment, modification
or termination.



  (f)   Belden & Blake shall enter into one or more Hedge Transactions that are
not Permitted Hedge Transactions.”



  (k)   Early Termination. Notwithstanding anything to the contrary in Section
6(a) or Section 6(b), the parties agree that the Non-defaulting Party or the
party that is not the Affected Party (in a case where a Termination Event under
Section 5(b)(iv) has occurred) is not required to terminate the Transactions on
a single day, but rather may terminate the Transactions over a commercially
reasonable period of time (not to exceed three days) (the “Early Termination
Period”). The last day of the Early Termination Period shall be the Early
Termination Date for purposes of Section 6.



  (l)   Additional Representation of Belden & Blake. Belden & Blake represents
to J. Aron as of the date of this Agreement and after giving effect to the
transactions contemplated to occur in connection with the Acquisition (as
defined in the Borrowing Base Facility) the sum of total Parent Equity plus
total Parent Indebtedness is an amount not less than $34,000,000.

Part 2. Tax Representations.



  (a)   Payer Tax Representations. For the purposes of Section 3(e), J. Aron and
Belden & Blake make the following representation:

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii), or 6(e) of this Agreement) to
be made by it to the other party under this Agreement. In making this
representation, it may rely on (i) the accuracy of any representations made by
the other party pursuant to Section 3(f) of this Agreement, (ii) the
satisfaction of the agreement contained in Section 4(a)(i) or 4(a)(iii) of this
Agreement, and the accuracy and effectiveness of any document provided by the
other party pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement, and
(iii) the satisfaction of the agreement of the other party contained in Section
4(d) of this Agreement, provided that it shall not be a breach of this
representation where reliance is placed on clause (ii) and the other party does
not deliver a form or document under Section 4(a)(iii) by reason of material
prejudice to its legal or commercial position.



  (b)   Payee Tax Representations. For the purposes of Section 3(f), each of J.
Aron and Belden & Blake make the following representations:



  (i)   It is not acting as an agent or intermediary for any foreign person with
respect to the payments received or to be received by it in connection with this
Agreement.



  (ii)   It is a United States person within the meaning of Section 7701(a)(30)
of the Internal Revenue Code of 1986, as amended.

Part 3. Agreement to Deliver Documents

(a) For the purpose of Section 4(a):

Tax forms, documents, or certificates to be delivered are:

          Party required to       Date by which deliver document  
Forms/Documents/Certificates   to be delivered
J. Aron and Belden
& Blake
  United States Internal
Revenue Service Form W-9,
or any successor form.   (i) On a date which
is before the first
Scheduled Payment
Date under this
Agreement, (ii)
promptly upon
reasonable demand
by the other party,
and (iii) promptly
upon learning that
any such form
previously provided
by such party has
become obsolete,
incorrect, or
ineffective.
 
       



  (b)   Other documents to be delivered are:

                          Party required to           Date by which to be  
Covered by Section deliver   Form/Document/Certificate   delivered   3(d)
Representation
 
          Upon execution of
       
 
          this Agreement and
       
 
          promptly following
       
J. Aron and Belden
          reasonable demand
       
& Blake
  Evidence of authority of signatories
  by the other party
  Yes

 
                       
J. Aron
  Guaranty of J. Aron’s Credit
  Upon execution of
  No

 
  Support Provider
  this Agreement, if
    —  
 
          not already
       
 
          provided
       
 
  Guaranties of Belden & Blake’s
  Upon execution of
       
 
  Credit Support Providers and each
  this Amended and
       
 
  of the Credit Support Documents in
  Restated Schedule,
       
 
  relation to Belden & Blake’s
  if not previously
       
Belden & Blake
  obligations hereunder
  provided
  No

 
                       
 
          In the case of
       
 
          audited annual
       
 
          financial
       
 
          statements, within
       
 
          90 days following        
 
          the end of the
       
 
          relevant fiscal
       
 
          year, and in the
       
 
          case of unaudited
       
 
          quarterly financial
       
 
          statements, within
       
 
          45 days of the        
 
          relevant quarterly
       
 
          period (it being
       
 
          understood and
       
 
          agreed that the
       
 
          filing of such
       
 
  Copy of the most recent audited
  financial
       
 
  annual financial statements and/or
  statements with the
       
 
  of the unaudited quarterly
  Securities and
       
 
  financial statements of, in the
  Exchange Commission
       
 
  case of J. Aron, The Goldman Sachs
  shall be deemed to
       
 
  Group, Inc. or its successor
  constitute delivery
       
J. Aron and Belden
  (“Goldman Group”), and, in the case   for purposes of
       
& Blake
  of Belden & Blake, Belden & Blake.
  this provision
  Yes

 
                       

1

                         
Belden & Blake
  Semi-annual
  Date the
  Yes

 
  Engineering Report
  Engineering Report
    —  
 
  (as defined in the
  is required to be
       
 
  Borrowing Base
  provided under the
       
 
  Facility)
  Borrowing Base
       
 
          Facility
       
Belden & Blake
  Copy of each of the
  At the time such
  Yes

 
  periodic reports,
  reports,
    —  
 
  certificates and
  certificates and
       
 
  other documentation
  other documentation
       
 
  required to be
  is required to be
       
 
  provided to the
  provided to the
       
 
  Lenders under
  Lenders under the
       
 
  Section 5.1 of the
  Borrowing Base
       
 
  Borrowing Base
  Facility
       
 
  Facility
               
 
  Legal Opinion as to
               
 
  the authorization,
               
 
  execution and
               
 
  delivery of this
               
 
  Agreement and the
               
 
  legal, valid and
               
 
  binding nature of
               
 
  this Amended and
               
 
  Restated Schedule
               
 
  to this Agreement
               
 
  against it and the
               
 
  enforceability of
               
 
  the Security
               
 
  Documents and the
               
 
  validity of the
               
 
  security interests
               
 
  granted thereunder
               
 
  to the extent
               
 
  provided for the
  Contemporaneous
       
 
  closing of the
  with the execution
       
J Aron and Belden &
  Borrowing Base
  of this Amended and
       
Blake
  Facility.
  Restated Schedule
  No

 
                       

Part 4. Miscellaneous



  (a)   Addresses for Notices. For the purpose of Section 12(a):

Address for notices or communications to J. Aron:

     
 
   
Address: J. Aron & Company
 

 
   
 
  85 Broad Street
 
   
 
  New York, New York 10004
 
   
NATURAL GAS
 

 
 

 
   
Attention: Energy Operations
 

 
   
Telephone: (212) 357-0326
 

 
   
Facsimile: (212) 493-9849
 

 
   
OIL
 

 
 

 
   
Attention: Energy Operations
 

 
   
Telephone: (212) 357-0326
 

 
   
Facsimile: (212) 493-9849
 

 
   

2

Address for notices or communications to Belden & Blake:

 
 
Address: Belden & Blake Corporation
 
5200 Stoneham Road
 
North Canton, OH 44720-0500
 
Attention: Chief Financial Officer
 
Telephone: (330) 498-5737
 
Facsimile: (330) 498-8737
 
with a copy to: Enervest Management Partners, Ltd.
1001 Fannin St. , Suite 800
Houston, Tx. 77002-6708
Attn: Mr. James M. Vanderhider
Executive Vice President



  (b)   Process Agent. For the purpose of Section 13(c):

J. Aron appoints as its Process Agent: Not applicable.

Belden & Blake appoints as its Process Agent: Not applicable.



  (c)   Offices. The provisions of Section 10(a) will apply to this Agreement.



  (d)   Multibranch Party. For the purpose of Section 10(c):

J. Aron is not a Multibranch Party.

Belden & Blake is not a Multibranch Party.



  (e)   Calculation Agent. The Calculation Agent is J. Aron.



  (f)   Credit Support Document. Details of any other Credit Support Document,
each of which is incorporated by reference in, and made part of, this Agreement
and each Confirmation (unless provided otherwise in a Confirmation) as if set
forth in full in this Agreement or such Confirmation:

With respect to Belden & Blake, any guaranty or other form of credit support
provided on behalf of Belden & Blake at any time shall constitute a Credit
Support Document with respect to the obligations of Belden & Blake. Each of the
Collateral Trust Agreement and the mortgages, security agreements and pledge
agreements constituting Security Documents (as defined in the Collateral Trust
Agreement), other than any such Security Documents that do not secure Hedge
Agreement Obligations (as defined in the Collateral Trust Agreement)
(collectively referred to herein as the “Collateral Documents”) shall constitute
Credit Support Documents with respect to Belden & Blake. Belden & Blake and J.
Aron acknowledge and agree that such Collateral Documents constitute a source of
credit support for the obligations of Belden & Blake that is separate from,
independent of, and not limited by, the Credit Support Annex.



      With respect to J. Aron, the guaranty by The Goldman Sachs Group, Inc.
(“Goldman Group”) in favor of Belden & Blake as beneficiary thereof shall
constitute a Credit Support Document with respect to the obligations of J. Aron.



  (g)   Credit Support Provider.

Credit Support Provider means in relation to J. Aron, Goldman Group.

Credit Support Provider means in relation to Belden & Blake, each of the wholly
owned subsidiaries of Belden & Blake that are Guarantors under the Borrowing
Base Facility and any party that at any time provides a guaranty or other form
of credit support on behalf of Belden & Blake but shall not include any issuer
of a Letter of Credit under the terms of the Credit Support Annex.



  (h)   Governing Law. Section 13(a) is hereby replaced with the following:



  (i)   Governing Law. This Agreement, each Transaction entered into hereunder,
and all matters arising in connection with this Agreement will be governed by,
and construed and enforced in accordance with, the law of the State of New York.



  (i)   Jurisdiction. Section 13(b) is hereby amended by:



  (i)   deleting in the second line of subparagraph (i) thereof the word “non-”;
and



  (ii)   deleting the final paragraph thereof.



  (j)   Netting of Payments. Subparagraph (ii) of Section 2(c) will not apply to
Transactions.

Part 5. Other Provisions.



  (a)   Accuracy of Specified Information. Section 3(d) is hereby amended by
adding in the third line thereof after the word “respect” and before the period,
the phrase “or, in the case of audited or unaudited financial statements, a fair
presentation in all material respects of the financial condition of the relevant
person subject, in the case of any unaudited financial statements, to changes
resulting from audit and normal year-end adjustments.”



  (b)   Scope of Agreement. Notwithstanding anything contained in this Agreement
to the contrary, any transaction which may otherwise constitute a “Specified
Transaction” for purposes of this Agreement which has been or will be entered
into between J. Aron and Belden & Blake, shall constitute a “Transaction” which
is subject to, governed by, and construed in accordance with the terms of this
Agreement, unless the Confirmation thereto expressly provides otherwise.



  (c)   Additional Representations. The parties agree to amend Section 3 by
adding new Sections 3(g), (h), (i), and (j) as follows:



  (i)   Eligible Contract Participant. It is an “eligible contract participant”
as defined in the U.S. Commodity Exchange Act.



  (ii)   Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction; it being understood that
information and explanations related to the terms and conditions of a
Transaction shall not be considered investment advice or a recommendation to
enter into that Transaction. No communication (written or oral) received from
the other party shall be deemed to be an assurance or guarantee as to the
expected results of that Transaction.



  (iii)   Assessment and Understanding. It is capable of assessing the merits of
and understanding (on its own behalf or through independent professional
advice), and understands and accepts, the terms, conditions and risks of that
Transaction. It is also capable of assuming, and assumes, the risks of that
Transaction.



  (iv)   Status of Parties. The other party is not acting as a fiduciary for or
an adviser to it in respect of that Transaction.



  (d)   Transfer. The following amendments are hereby made to Section 7:



  (i)   In the third line, insert the words “which consent will not be
arbitrarily withheld or delayed,” immediately before the word “except”; and



  (ii)   in clause (a), insert the words “or reorganization, incorporation,
reincorporation, or reconstitution into or as,” immediately before the word
“another.”



  (iii)   The following new sentence is added after clause (b): “Nothing in this
Section 7 shall prevent (A) a party from granting a security interest in this
Agreement and the Transactions entered into pursuant to this Agreement to secure
its obligations to its creditors or any one or more groups of its creditors and
(B) such party’s secured creditors from exercising remedies available to them in
respect of this Agreement; provided, however, that in all cases the grant of
such a security interest and the exercise of such remedies shall be subject to
the rights of the other party to this Agreement to exercise its contractual and
other rights (including, without limitation, the right to designate an Early
Termination Date and effect rights to terminate, liquidate and net Transactions,
to exercise rights with respect to Posted Credit Support and to exercise rights
of set-off).”



  (e)   Consent to Recording. The parties agree that each party or its agent may
electronically record all telephone conversations between them, with or without
the use of a warning tone, and that, it may be used in a Proceeding solely for
the purpose of establishing, and only to the extent reasonably necessary to
establish, the existence of a Transaction and the terms thereof.



  (f)   Definitions. The following amendments are hereby made to Section 14:



  (i)   “Default Rate” shall be the overnight London Interbank Offered Rate, as
determined by the relevant payee in a commercially reasonable manner plus 1%,
and



  (ii)   “Termination Currency” means U.S. Dollars.



  (g)   Severability. If any term, provision, covenant, or condition of this
Agreement, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable (in whole or in part) for any reason, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Agreement had been executed with the invalid or
unenforceable portion eliminated, so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter of this Agreement and the deletion of such
portion of this Agreement will not substantially impair the respective benefits
or expectations of the parties to this Agreement; provided, however, that this
Agreement shall be deemed to be invalid and unenforceable if any provision of
Sections 1(c), 2, 5, 6, or 13 (or any definition or provision in Section 14 to
the extent it relates to, or is used in or in connection with, any such Section)
shall be so held to be invalid or unenforceable.



  (h)   Set-off. The parties agree to amend Section 6 by adding a new Section
6(f) as follows:

“(f) Upon the occurrence of an Event of Default or Termination Event under
Section 5(b)(iv) with respect to a party (“X”), the other party (“Y”) will have
the right (but not be obliged) without prior notice to X or any other person to
set-off or apply any obligation of X owed to Y (whether or not matured or
contingent and whether or not arising under this Agreement, and regardless of
the currency, place of payment or booking office of the obligation) against any
obligation of Y owed to X (whether or not matured or contingent and whether or
not arising under this Agreement, and regardless of the currency, place of
payment or booking office of the obligation). Y will give notice to the other
party of any set-off effected under this Section 6(f).

Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency.

If any obligation is unascertained, Y may in good faith estimate that obligation
and set-off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained.

Nothing in this Section 6(f) shall be effective to create a charge or other
security interest. This Section 6(f) shall be without prejudice and in addition
to any right of set-off, combination of accounts, lien or other right to which
any party is at any time otherwise entitled (whether by operation of law,
contract or otherwise).”



  (i)   Definitions. This Agreement, each Confirmation and each Transaction is
subject to the 2000 ISDA Definitions and the 1993 ISDA Commodity Derivatives
Definitions as supplemented by the 2000 Supplement to the 1993 ISDA Commodity
Derivatives Definitions as published by the International Swaps and Derivatives
Association, Inc. (“ISDA”) and the 1998 FX and Currency Option Definitions as
published by ISDA, the Emerging Markets Traders Association, and the Foreign
Exchange Committee (together, the “Definitions”), and will be governed in all
respects by the Definitions (except that references to “Swap Transactions” in
the Definitions will be deemed to be references to “Transactions”). The
Definitions are incorporated by reference in, and made part of, this Agreement
and each Confirmation as if set forth in full in this Agreement and such
Confirmations. In the event of any inconsistency between the provisions of this
Agreement and the Definitions, this Agreement will prevail. Subject to
Section 1(b), in the event of any inconsistency between the provisions of any
Confirmation, this Agreement, and the Definitions, such Confirmation will
prevail for the purpose of the relevant Transaction.



  (j)   Market Disruption Events; Disruption Fallbacks. The following will
constitute Market Disruption Events within the meaning of the Definitions: Price
Source Disruption, Trading Suspension, Disappearance of Commodity Reference
Price, Material Change in Formula, Material Change in Content. In the event of a
Market Disruption Event, the following Disruption Fallbacks will apply in the
order specified: (i) Fallback Reference Price, (ii) Postponement (with two
Maximum Days of Disruption), (iii) Negotiated Fallback, (iv) Fallback Reference
Dealers, and (v) Calculation Agent Determination. “Additional Market Disruption
Events” shall apply only if so specified in the relevant Confirmation.



  (k)   Waiver of Trial by Jury. Each party hereby irrevocably waives any and
all right to trial by jury in any Proceeding.



  (l)   Collateral. So long as any Transaction is outstanding under this
Agreement and until termination of the obligations of Belden & Blake under this
Agreement and except to the extent that J. Aron is otherwise secured by (i) one
or more Letters of Credit or (ii) a first priority Lien on the collateral
identified in the Collateral Documents, J. Aron shall have the benefit of a
second priority Lien in the collateral identified in the Collateral Documents.
Other than as provided in the Collateral Trust Agreement and the other
Collateral Documents, no such Collateral shall be released by Belden & Blake or
any other owner of such Collateral without the prior written consent of J. Aron.



  (m)   Reduction of Hedges Following Asset Sale. In the event that Belden &
Blake consummates an Asset Sale (as such term is defined in the Borrowing Base
Facility) and, after giving effect to any reinvestment of the proceeds from such
Asset Sale during the 360 day period following such Asset Sale, the production
volume which is hedged in each calendar month exceeds the Applicable Percentage
of expected production from Proved Developed Producing Reserves (as such term is
defined in the Borrowing Base Facility), in each case as determined based on the
most recent Engineering Report delivered pursuant to the Borrowing Base Facility
as adjusted to the extent applicable, for such Asset Sale and reinvestment, if
any, and any other acquisitions consummated after the effective date of such
Engineering Report, then the parties shall mutually agree to ratably reduce the
aggregate notional quantity which is hedged for any relevant Determination
Period (as specified in the relevant Confirmation) thereafter under the
Transactions and any other Permitted Hedge Transactions to which Belden & Blake
is a party from and including the Determination Period in which such excess is
determined, by a mutually agreed quantity per Determination Period (each a
“Reduction Quantity”) such that Belden & Blake’s hedged volume (after the
ratable reduction of Transactions and other Permitted Hedge Transactions) does
not exceed the Applicable Percentage of expected production from Proved
Developed Producing Reserves, in each case as determined based on the most
recent Engineering Report delivered pursuant to the Borrowing Base Facility as
adjusted to the extent applicable, for such Asset Sale and reinvestment, if any.
The Transactions’ ratable share of each such Reduction Quantity shall be treated
as a “Terminated Transaction” and the date on which the determination of the
Reduction Quantities is made shall be treated as an Early Termination Date with
respect thereto for purpose of determining whether a settlement amount is owing
between the parties, which settlement amount (if any) shall be determined with
respect to the Reduction Quantities in accordance with Section 6(e)(ii)(1) of
this Agreement with Belden & Blake being the sole Affected Party. For purposes
of this provision, “Applicable Percentage” means the greater of the percentage
of production volume which is hedged in each calendar month immediately
preceding and before giving effect to such Asset Sale and 75%.



  (n)   Bankruptcy. For purposes of this Agreement, Section 5(a)(vii) is hereby
modified by deleting the number “30” as it appears after the word “within” and
before the word “days” in the tenth and eighteenth lines thereof and inserting
the number “60” in place thereof.



  (o)   Tax Event. For purpose of this Agreement, Section 5(b)(ii) is hereby
amended to delete the words “, or there is a substantial likelihood that it
will,” as they appear after the word “will” and before the word “on” in the
fourth line thereof.



  (p)   Confirmations. Section 9(e)(ii) is hereby amended by deleting the second
sentence thereof and inserting the following in its place:

“On or promptly following a Trade Date of a Transaction, J. Aron will send to
Belden & Blake a Confirmation. Belden & Blake will promptly thereafter confirm
the accuracy of, or require the correction of, such Confirmation. If any
disputes shall arise as to whether an error exists in a Confirmation, the
parties shall in good faith make reasonable efforts to resolve the dispute. If
Belden & Blake fails to accept or dispute the Confirmation in the manner
described above within five (5) Local Business Days after such Confirmation was
sent by J. Aron, the Confirmation shall be deemed to correctly reflect the
parties’ agreement on the terms of the Transaction referred to therein, absent
manifest error.



  (q)   LIMITATION OF LIABILITY. NO PARTY SHALL BE REQUIRED TO PAY OR BE LIABLE
FOR SPECIAL, PUNITIVE, EXEMPLARY INCIDENTAL, CONSEQUENTIAL, OR INDIRECT DAMAGES
(WHETHER OR NOT ARISING FROM ITS NEGLIGENCE) TO THE OTHER PARTY; PROVIDED,
HOWEVER, THAT NOTHING IN THIS PROVISION SHALL AFFECT THE ENFORCEABILITY OR
OPERATION OF SECTION 6(e) OF THIS AGREEMENT. IF AND TO THE EXTENT ANY PAYMENT
REQUIRED TO BE MADE PURSUANT TO THIS AGREEMENT IS DEEMED TO CONSTITUTE
LIQUIDATED DAMAGES, THE PARTIES ACKNOWLEDGE AND AGREE THAT SUCH DAMAGES ARE
DIFFICULT OR IMPOSSIBLE TO DETERMINE AND THAT SUCH PAYMENT IS INTENDED TO BE A
REASONABLE APPROXIMATION OF THE AMOUNT OF SUCH DAMAGES AND NOT A PENALTY.



  (r)   Application of Uniform Commercial Code. The parties agree that
Section 2-609 of the New York Uniform Commercial Code and any analogous common
law rights shall not apply to this Agreement.



  (s)   Additional Definitions. Section 14 is hereby amended to include the
following definitions in applicable alphabetical order:

“Borrowing Base Facility” means the First Amended and Restated Credit Agreement
dated as of August 16, 2005 among Belden & Blake, certain of its subsidiaries as
guarantors, the lender parties thereto, and BNP Paribas, as administrative
agent, as the same may be amended, modified, or supplemented from time to time.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with U.S. generally accepted accounting principles consistently applied, is or
should be accounted for as a capital lease on the balance sheet of that Person.

“Collateral Trust Agreement” has the meaning specified in the Borrowing Base
Facility.

“Change of Control” means the failure at any time of EnerVest Management
Partners, Ltd. to serve as either the investment manager, general partner or
managing member of the fund or funds that singly or in aggregate own not less
than 60% on a fully diluted basis of the economic and voting interests in the
capital stock of Belden & Blake.

“Hedging Policies” means the hedging policies of Belden & Blake as set forth in
Exhibit A hereto.

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing and (ii) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.

“Indebtedness”, as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with United States generally accepted accounting principles;
(iii) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money; (iv) any obligation
owed for all or any part of the deferred purchase price of property or services
(excluding any such obligations incurred under the Employment Retirement Income
Security Act of 1974, as amended from time to time), which purchase price is
(a) due more than six months from the date of incurrence of the obligation in
respect thereof or (b) evidenced by a note or similar written instrument;
(v) all indebtedness secured by any Lien on any property or asset owned or held
by that person regardless of whether the indebtedness secured thereby shall have
been assumed by that person or is nonrecourse to the credit of that person;
(vi) the face amount of any letter of credit issued for the account of that
person or as to which that person is otherwise liable for reimbursement of
drawings; (vii) the direct or indirect guaranty, endorsement (otherwise than for
collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such person of the obligation
of another; (viii) any obligation of such person the primary purpose or intent
of which is to provide assurance to an obligee that the obligation of the
obligor thereof will be paid or discharged, or any agreement relating thereto
will be complied with, or the holders thereof will be protected (in whole or in
part) against loss in respect thereof; (ix) any liability of such person for an
obligation of another through any agreement (contingent or otherwise) (a) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (b) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclauses (a) or (b) of this clause (ix), the primary purpose
or intent thereof is as described in clause (viii) above; and (x) all
obligations of such person in respect of any exchange traded or over the counter
derivative transaction whether entered into for hedging or speculative purposes.

“Other Permitted Second Priority Secured Indebtedness” means the 8.75% Senior
Secured Notes due 2012 and any other Parity Lien Debt (as defined in the
Collateral Trust Agreement), other than any Indebtedness arising under this
Agreement.

“Parent Equity” means any capital contributions made or shares of capital stock
or other equity interests purchased by any direct or indirect owner of Belden &
Blake’s equity interests on or after the date hereof.

“Parent Indebtedness” means any Indebtedness owing by Belden & Blake or any of
its Subsidiaries to any direct or indirect owner of Belden & Blake’s equity
interests which is subordinated to the Indebtedness of Belden & Blake under this
Agreement in a manner satisfactory to J. Aron in its reasonable discretion.

“Permitted First Priority Secured Indebtedness” means all Obligations (as
defined in the Borrowing Base Facility) and any other Priority Lien Debt (as
defined in the Collateral Trust Agreement), which, in the case of transactions
that fall within clause (x) of the definition of Indebtedness, are Permitted
Hedge Transactions and which in the case of funded debt for money borrowed under
the Borrowing Base Facility do not in aggregate exceed the sum of (A) the
difference between (i) $215 million minus (ii) 70% of all Other Permitted Second
Priority Secured Indebtedness plus (B) amounts attributable to increases in the
“Borrowing Base” (as defined in the Borrowing Base Facility but without regard
to clause (b) of such definition)under the Borrowing Base Facility arising after
the date of this Amended and Restated Agreement in accordance with the terms of
the Borrowing Base Facility (it being understood that for this purpose such
amount shall be determined in accordance with the Closing Date Standards).

“Permitted Hedge Transactions” means forwards, options or swaps in or in respect
of commodities or in or in respect of interest rates or currencies
(collectively, “Hedge Transactions”) that (i) are entered into by Belden & Blake
after the date of this Amended and Restated Schedule and (ii) which, when
aggregated with all outstanding Hedge Transactions, comply with the terms of the
Hedging Policies and would not cause Belden & Blake not to be in compliance with
the Hedging Policies.

“Permitted Second Priority Secured Indebtedness” means (i) the obligations of
Belden & Blake under this Agreement, (ii) the obligations of Belden & Blake
under the BNP Swap, if applicable (as defined in the Borrowing Base Facility as
in effect on the date hereof), and (iii) Other Permitted Second Priority Secured
Indebtedness.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governmental authorities.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

IN WITNESS WHEREOF, the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

      BELDEN & BLAKE CORPORATION   J. ARON & COMPANY
By: /s/ James M. Vanderhider
  By: /s/ Susan Rudov
 
   
 
   
Name: James M. Vanderhider
  Name: Susan Rudov
 
   
Title: President and COO
  Title: Vice President
 
   
Date: August 16, 2005
  Date: August 15, 2005
 
   

3

Exhibit A

Hedging Policies

     
Belden & Blake Creditworthiness Requirements:
  Not less than A from S&P or A2 from Moody’s
 
 

Tenor Restriction:


--------------------------------------------------------------------------------


Quantity (notional/actual) Limitation:
  No hedge transaction shall have a settlement/delivery date that
is more than 3 years from the trade execution date
Total hedged quantity not to exceed 75% of PDPs
 
 

 
   

4